Citation Nr: 0623809	
Decision Date: 08/08/06    Archive Date: 08/18/06

DOCKET NO.  04-00 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

1.  Entitlement to an initial scheduler rating in excess of 
10 percent for tinnitus, to include separate 10 percent 
ratings for each ear.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1966 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cheyenne, Wyoming, which, in pertinent part, granted service 
connection for tinnitus and assigned a disability rating of 
10 percent.  

Where entitlement to compensation has been established and a 
higher initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  However, as 
explained below, because the veteran is in receipt of the 
maximum schedular rating allowed by the applicable rating 
criteria, a higher rating must be denied as a matter of law.

In February 2003, the RO granted the veteran's claim for 
service connection for bilateral hearing loss and assigned a 
10 percent disability rating, effective from February 27, 
2002.  In a statement received in August 2005, the veteran 
essentially requested a higher rating for his hearing loss.  
Because the latter statement from the veteran cannot be 
construed as a timely notice of disagreement (see 38 C.F.R. 
§ 20.302(a) (2005)), it must be considered a reopened or new 
claim for an increased rating.  This matter is referred to 
the RO for appropriate action.  In the same August 2005 
statement, the veteran referred to other disabilities, to 
include neck and shoulder disorders and depression.  In a 
more recent statement received by the Board, the veteran 
referred to a prostate disorder, which he attributed to 
exposure to Agent Orange, and a shoulder disability.  The 
Board refers these latter disorders to the RO for 
clarification and any indicated action.

In its February 2003 decision noted above, the RO denied 
service connection for post-traumatic stress disorder (PTSD).  
The Board finds that a statement submitted by the veteran and 
received by the RO in March 2003 is a timely notice of 
disagreement with that decision.  38 C.F.R. §§ 20.201, 
20.300, 20.301(a), 20.302(a) (2005); Gallegos v. Gober, 283 
F.3d 1309 (Fed. Cir. 2002).  The Board must remand this issue 
so that the RO can send the veteran a statement of the case, 
and to give him an opportunity to perfect an appeal of the 
issue by thereafter filing a timely substantive appeal.  
Manlincon v. West, 12 Vet. App. 238 (1999).  This matter is 
further addressed in the REMAND appended to the decision 
below; it is REMANDED to the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

The current single 10 percent evaluation assigned for the 
veteran's service-connected tinnitus is the maximum scheduler 
evaluation allowed under applicable VA rating criteria. 


CONCLUSION OF LAW

There is no legal basis for the assignment of a scheduler 
rating in excess of 10 percent, to include separate 10 
percent ratings for each ear, for the veteran's tinnitus.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2005); Smith v. Nicholson, No. 05-7168 (Fed. Cir. 
June 19, 2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has requested a 10 percent evaluation for each 
ear with regard to his service-connected tinnitus 
disability.  The RO denied the veteran's request because 
under Diagnostic Code (DC) 6260 there is no provision for 
assignment of a separate 10 percent evaluation for tinnitus 
of each ear.  The veteran appealed that decision to the 
Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the U.S. 
Court of Appeals for Veterans Claims (CAVC) held that the 
pre-1999 and pre-June 13, 2003 versions of DC 6260 required 
the assignment of dual ratings for bilateral tinnitus.  VA 
appealed this decision to the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit) and stayed the adjudication 
of tinnitus rating cases affected by the Smith decision.  In 
Smith v. Nicholson, No. 05-7168, --- F.3d. ---, 2006 WL 
1667936 (C.A. Fed June 19, 2006), the Federal Circuit 
concluded that the CAVC erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. §4.25(b) and 
Diagnostic Code 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected tinnitus has been assigned a 
10 percent rating which is the maximum schedular rating 
available for tinnitus.  38 C.F.R. §4.87, Diagnostic Code 
6260.  As there is no legal basis upon which to award 
separate schedular evaluations for tinnitus in each ear, the 
veteran's appeal must be denied.  Sabonis v. Brown, 
6 Vet. App. 426 (1994).  

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The U. S. 
Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  The Board finds that the veteran is 
already receiving the maximum scheduler rating available for 
tinnitus under the applicable rating criteria.  Furthermore, 
regardless of whether the veteran's tinnitus is perceived as 
unilateral or bilateral, the outcome of this appeal does not 
change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).


ORDER

Entitlement to a scheduler rating in excess of 10 percent for 
bilateral tinnitus, to include separate 10 percent ratings, 
is denied. 
                                                          

                                                            
REMAND

As noted in the introduction, by a February 2003 decision, 
the RO denied service connection for PTSD.  The veteran 
thereafter submitted a statement that the Board construes as 
a timely notice of disagreement with that determination.  38 
C.F.R. §§ 20.201, 20.300, 20.301(a), 20.302(a) (2005); 
Gallegos, supra.  The Board must remand this issue so that 
the RO can send the veteran a statement of the case, and to 
give him an opportunity to perfect an appeal of the issue by 
thereafter filing a timely substantive appeal.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the issue of service connection for PTSD is 
REMANDED for the following action:

The RO should issue a Statement of the 
Case to the veteran and his 
representative addressing the issue of 
entitlement to service connection for 
PTSD.  The Statement of the Case should 
include all relevant law and regulations 
pertaining to the claim.  The veteran 
must be advised of the time limit in 
which he may file a substantive appeal.  
38 C.F.R. § 20.302(b) (2005).

The case should then be returned to the Board for further 
appellate consideration, only if an appeal is properly 
perfected.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


